On Petition for Rehearing.

Counsel earnestly contend, that there is absolutely no evidence to sustain the contention that the elevator was out of repair and in an unsafe condition at the time of the execution of the lease; that the jury, the trial judge and this court are all wrong in assuming that there is an iota of testimony to thus show. For this reason we have re-read the evidence in order to ascertain if there is an entire lack of competent testimony upon this subject. The lease was for the term of one year, commencing *572November the 1st, 1907. The accident occurred June 27, 1908. The trial was in" November, 1909. The witness Frank A. Linton testified, in substance, that he had been a resident of Denver for about eight years; that he worked in this hotel about six years; that he worked there during the years 1907 and 1908 and had occasion to observe the action of this elevator; that during this period it would creep up and down just according to the way you would pull on the cable; that the air would get out; that it would move one way or the other without anybody being there; that it did this in 1907 and 1908; that he could not give the exact dates but that it never worked properly at all times, the whole time he was there; that sometimes it would stand right on the level of the floor, and then again it would creep up; that when he worked at the desk he had occasion to see it creeping, sometimes once or twice through the day; that the elevator was out of order while he worked there at diferent times off and on; that during all of the year 1907 it was in the condition above described; that they packed it once but the packing did not fit right, and it got out of order; that he did not know the exact date it was packed but it was after this accident, possibly three or four weeks; that the elevator was back about thirty feet from the front of the building and back of the office; that there was a wire mesh or netting on the outside of the elevator; that there was a wooden porch in front of the building on account of which, at about 4 o’clock in the afternoon and thereafter, it was so dark you could not read a paper in the elevator; that there was no provision for connection of the electric light in the elevator cage.
Olaf Nelson testified, in substance, that he had been an employe in this hotel since September, 1894; that he was still there at the time of the trial and was there during 1907 and 1908; that during this period he was familiar with this elevator; that he ran it sometimes; that *573it had crept more or less since he came to the hotel; that he noticed it more in the last four or five years; that when he pulled it to a stop, and went away, it would creep quite often; that two or three times a day when the boy left the elevator he had seen it up even with the floor, sometimes six inches or a foot more, sometimes up to his head, and that he had seen it up to the second floor; that he did not know of any particular change during the period he was there; that he came nearly having an accident with it; that when he pulled it (the elevator) to a stop and went away it would creep, but if he stood there and balanced it and saw that it stood still, it would not creep very much; that he could not swear that it would not creep but that he could swear that it did creep; that there was no light in the elevator.
Dan Dougherty testified that he was an experienced elevator operator; that he was the elevator pilot when the accident occurred; that it was an old hydraulic elevator; that at the time of the accident it was so dark he could not read the address on a letter or package on the inside of the cage; that the elevator could not be depended upon; that it was in such a condition that he never knew at any time when he left it whether it was going to stand without creeping or not; that when he set it the way it would be supposed to stand to stop, it would hold it in place as he went away; that lots of times he would go back and the elevator would be half way up to the other floor; that he would set it and it would probably stand for a few minutes; that sometimes it would stop after it had crept a few feet; that it was never the same; that you could not tell by the place in which you put the cable in advance whether it was going to move or not; that when he adjusted the cable to the very best of his experience it would creep; that just before the accident before leaving the elevator he fixed it so that it was standing for the time being; that when *574lie then left he did not touch the ropes; that when he returned, which was in a minute or a minute and a half, the bottom of the elevator was near the second floor.
Jesse C. Brockway, a witness upon behalf of the defendant, testified that he was the engineer in charge of the engines in this building, and likewise had supervision over the elevator; that he was there on the 1st of November, 1907, and continued up to and after the 27th day of June, 1908. In cross-examination he testified that the last time it was packed was in January, 1908; that he thought that it had not been packed before that for something in the neighborhood of three years and then it was packed by Nock and Gar side, the manufacturers of the elevator; that he, the witness, had not packed it since the time Nock and Garside packed it in the first place.
G. S. Tears, an engineer with eleven years experience in the handling of elevators-, testified, that if' the cups on the valve leaked or were worn out the water would pass and cause the car to creep; that the piston in a cylinder proper is packed with square hydraulic or flat packing, if that is leaking the car will creep, but that if both the conditions above referred to are perfect in the piston and the- valve that a cage will not creep; that the more the valve is out of repair or the piston out of repair it will accelerate the quickness with which a car will creep; that when the machinery is out of repair if the pilot will drop down below and work up a little that sometimes he will get it stationed so that puts it in the reverse as you might say, that it will then balance on the leaking, but that this cannot be depended upon; but that if the piston and the valve' are in perfect condition and not leaking if a car is brought to a standstill so that it is perfectly motionless, it will not start of its own volition.
*575Decided June 2, A. D. 1913.
Rehearing denied December 1, A. D. 1913.
Martin H. Collin, another experienced engineer,1 g’ave similar testimony.
It is not the province of this court to supersede the functions of the jury. Prom the .foregoing synopsis of . the testimony of these witneses it is self-evident that there is competent testimony upon which the jury might be justified in finding as they did, that this elevator was out of repair at the time of the execution of the lease upon November the 1st, .1907, and at that time was unsafe for use for the purposes intended. Whether these witnesses are to be believed was for the jury to determine.
The petition for rehearing is denied.